fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension oftime to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter4040 rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter4040 rev catalog number 47635z fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend w date x state y condominium name z law b number c dollars amount dear date april12 employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 do you qualify for exemption under sec_501 c of the code no for the reasons stated below facts you were incorporated on w in the state of x your articles of incorporation state in pertinent part the following purposes a to manage and administer the affairs of and to maintain y a condominium hereinafter called 'condominium' b to levy and collect assessments against and from the members ofthe corporation and to use the proceeds thereof for the purposes of the corporation c to carry insurance and to collect and allocate the proceeds thereof letter rev catalog number 47628k d to rebuild improvements after casualty e to contract for and employ persons firms or corporations to assist in management operation maintenance and administration of said condominium f to make and enforce reasonable regulations concerning the use and enjoyment of said condominium g to own maintain and improve and to buy sell convey assign mortgage or lease as landlord or tenant any real and personal_property including but not limited to any unit in the condominium any easements or licenses or any other real_property whether or not contiguous to the condominium for the purpose of providing benefit to the members at the corporation and in furtherance of any of the purposes of the corporation h to borrow money and issue evidences of indebtedness in furtherance of any or all ofthe objects of its business to secure the same by mortgage pledge or other lien i to enforce the provisions of the master deed and bylaws of the condominium and of these articles of incorporation and such bylaws and rules and regulations of this corporation as may hereinafter be adopted j to do anything required of or permitted to it as administrator of said condominium by the master deed or bylaws or by z as amended and k in general with respect to this condominium only to enter into any kind of activity to make and perform any contract and to exercise all powers necessary incidental or convenient to the administration management maintenance repair replacement and operation of said condominium and to the accomplishment of any of the purposes thereof your form_1024 shows you are composed ofb single family site condominiums you are solely supported by dues which are in the range of c dollars per unit per year this pays for insurance on a common area consisting of a retention pond at the cul-de sac electric for street lights and any unforeseen expenses such as damage to the street lights or cleaning of the retention pond upon dissolution your assets if any will be divided equally among the owners finally your master deed bylaws and escrow agreement state that you are a condominium project law sec_501 c of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or legal associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes letter4034 rev catalog number 47628k sec_1_501_c_4_-1 of the income_tax regulations states an organization may be exempt if i it is not operated for profit and ii it is operated exclusively for the promoting of social welfare sec_1_501_c_4_-1 ofthe income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare in rev_rul 4_1_cb_131 a homeowners_association to qualify for exemption under sec_501 c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in rancho santa fe association v u s u s t c s d cal the court held that a homeowner's association representing property owners within an independent community was exempt under sec_501 c despite closing certain recreational facilities for use by the general_public it was reasoned even though the association served the community that existed within rancho santa fe and the facilities were only open for use by members the association still served to promote the common good and general welfare of the people of the requisite of the community the court also determined that the rancho santa fe development was an independent community within the meaning of the statute as it was significant in size and self-contained in orientation the court reasoned that rancho santa fe was not the ordinary residential grouping of tract homes but was an independent community separated geographically from the city of san diego of which rancho santa fe was a sub-part in flat top lake ass'n v united_states 4th circuit the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law you are not as described in sec_501 ofthe code and sec_1_501_c_4_-1 ofthe income_tax regulations because your activities do not primarily promote civic betterment or social welfare you are primarily operating for the benefit of your members you are limiting your services to your member condominium_owners you are maintaining the common areas for your condominium_owners by providing property insurance on the retention pond and other services to the common areas in addition your net assets letter rev catalog number 47628k upon dissolution will be divided equally among your members these facts illustrate you are serving the private interests of the member owners not the people of a community moreover you do not meet the provisions of sec_1 50l c -1 a i ofthe income_tax regulations because your activities are focused on providing services and amenities to member owners and do not primarily promote civic betterment or social welfare you are nearly identical to the organization that was denied exemption in rev_rul like this organization you are a condominium housing project as defined by state statute you have b unit owner members who pay dues and assessments which are used to provide for the maintenance of common areas like the organization in the revenue_ruling because your activities are directed for the benefit of members you are not operated primarily for the promotion of social welfare contrary to revrul_74_99 you do not serve a community that resembles an area that could reasonably be identified as governmental because you are a condominium association of only b owners in addition your activities of purchasing insurance paying for electric and maintaining a retention pond cannot be considered maintaining common areas for the use and enjoyment of the general_public you are not like the organization described in the court case rancho santa fe association v u s you are a condominium association with b members therefore you are not a community within the meaning of the statute like the organization in the court case flat top lake ass'n v united_states you do not serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental rather the persons you serve are b owners of condominiums furthermore your common areas are not for the use and enjoyment of the general_public therefore you are not primarily operating for the promotion of social welfare conclusion because you operate primarily for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 c of the code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
